DETAILED ACTION

Election/Restrictions
Applicant's election with traverse for Claims 1-7 of Group I in the reply filed on 10-11-22 is acknowledged. 
Applicant's election with traverse, but the applicant did not provide any ground(s) of the traverse.
The requirement is still deemed proper and is therefore made FINAL. Claims 6-10 of Group II are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takubo et al. (US6329610).
Re Claim 1, Takubo show and disclose
A circuit board structure, comprising: 
a redistribution circuit structure layer (upper layer(s), fig. 1-3 and 9), comprising a plurality of first connecting pads (at bottom, fig. 1-3 and 9); 
a build-up circuit structure layer (lower layer(s), fig. 1-3 and 9), disposed on one side of the redistribution circuit structure layer and comprises a plurality of second connecting pads (on top, fig. 1-3 and 9), wherein a line width and a line spacing of the redistribution circuit structure layer are smaller than a line width and a line spacing of the build-up circuit structure layer (fig. 1-3 and 9); and 
a connection structure layer (middle layer, fig. 1-3 and 9), disposed between the redistribution circuit structure layer and the build-up circuit structure layer, and comprises a substrate (insulation substrate of middle layer, fig. 1-3 and 9) and a plurality of conductive paste pillars (conductive vias, fig. 1-3 and 9) penetrating the substrate, wherein the first connecting pads are electrically connected to the second connecting pads respectively through the conductive paste pillars (fig. 1-3 and 9), and the first connecting pads and the second connecting pads are respectively embedded in two opposite surfaces of the substrate (fig. 1-3 and 9).
Re Claim 5, Takubo show and disclose
The circuit board structure according to claim 1, further comprising: a solder mask layer (45, fig. 3), disposed on a surface (bottom, fig. 3) of the build-up circuit structure layer relatively far away from the connection structure layer (fig. 3) and covering a part of the build-up circuit structure layer (12a, fig. 3) to define a plurality of solder ball pads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takubo et al., in view of Shuto (US20150001731).
Re Claim 2, Takubo show and disclose
The circuit board structure according to claim 1, wherein the redistribution circuit structure layer further comprises a plurality of dielectric layers (upper layers, fig. 2), at least one redistribution circuit (conductive layers, fig. 1-3 and 9), a plurality of conductive vias (conductive vias, fig. 1-3 and 9), and a plurality of chip pads (top pads, fig. 1-3 and 9), the dielectric layers and the at least one redistribution circuit are alternately disposed (fig. 2), the first connecting pads, the at least one redistribution circuit, and the chip pads are electrically connected through the conductive vias (fig. 1-3 and 9), a first dielectric layer and a second dielectric layer are located at outermost sides of the dielectric layers (outermost on upper surface, fig. 2), the first connecting pads are located on the second dielectric layer (fig. 2), and the second dielectric layer directly contacts the substrate of the connection structure layer (fig. 2);
Takubo does not disclose
the chip pads are buried in the first dielectric layer.
Shuto teaches a device wherein 
	the chip pads are buried in the first dielectric layer (chip bonding pads buried in top insulation layer of circuit board, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use the chip bonding pads embedded in top surface of the insulation layer of the circuit board as taught by Shuto in the electronic device of Takubo, in order to have variety design choice of the way the bonding pads on or buried in the top insulation layer of the circuit board; and since using a bonding pad on and/or buried in a insulation layer of a circuit board just a designer’s choice, and both are well-known and common in the art.
Re Claim 3, Takubo and Shuto disclose
The circuit board structure according to claim 2, 
Takubo does not disclose
wherein a material of the dielectric layers comprises a photosensitive dielectric material or an Ajinomoto build- up film.
Shuto teaches a device wherein
a material of the dielectric layers comprises a photosensitive dielectric material or an Ajinomoto build-up film (the top build-up layers 114, fig. 1, may be formed using Ajinomoto Build-up Film (ABF) techniques. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art to use Ajinomoto build-up film for top insulation layers of the circuit board as taught by Shuto in the electronic device of Takubo, in order to have variety design choice of the material for the top insulation layers of the circuit board; and since using Ajinomoto build-up film for insulation layers of a circuit board is well-known and common in the art; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takubo et al., in view of Yamaguchi (US20210037652).
Re Claim 4, Takubo show and disclose
The circuit board structure according to claim 1, 
Takubo does not disclose
a surface treatment layer, disposed on the chip pads of the redistribution circuit structure layer, wherein a material of the surface treatment layer comprises electroless nickel electroless palladium immersion gold, organic solderability preservative, or electroless nickel immersion gold.
Yamaguchi teaches a device wherein
a surface treatment layer, disposed on the chip pads of the redistribution circuit structure layer, wherein a material of the surface treatment layer comprises electroless nickel electroless palladium immersion gold, organic solderability preservative, or electroless nickel immersion gold (A surface-processed layer may be formed on surfaces of the pads P1 and surfaces of the connection pads P2. Examples of the surface-processed layer include a gold (Au) layer, a Ni layer/Au layer (metal layer in which the Ni layer is used as the bottom layer, and the Au layer and the Ni layer are sequentially stacked), and a Ni layer/palladium (Pd) layer/Au layer (metal layer in which the Ni layer is used as the bottom layer, and the Ni layer, the Pd layer, and the Au layer are sequentially stacked). Each of the Ni layer, the Au layer, and the Pd layer may be, for example, an electroless plated metal layer formed through an electroless plating process or an electrolytic plated metal layer formed through an electrolytic plating process. The Au layer is a metal layer formed with Au or a Au alloy, the Ni layer is a metal layer formed with Ni or a Ni alloy, and the Pd layer is a metal layer formed with Pd or a Pd alloy. An anti-oxidation process such as an organic solderability preservative (OSP) process may be performed to form a surface-processed layer on the surfaces of the pads P1 and the surfaces of the connection pads P2. For example, when the OSP process is performed, the surface-processed layer is formed of, for example, a coating of an organic compound such as an azole compound or an imidazole compound on the surfaces of the pads P1 and the surfaces of the connection pads P2. [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art to use surface treatment layers coated on the bonding pads as taught by Yamaguchi in the electronic device of Takubo, in order to be able to get better anti-oxidation protection of the bonding pads ([0059], Yamaguchi) for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120055706-A1 US-20080155820-A1 US-20080107863-A1 US-20160154924-A1 US-20110209904-A1 US-20200083189-A1 US-20160118333-A1 US-20200381344-A1 US-20150245473-A1 US-20150223318-A1 US-20150223338-A1 US-20150077963-A1 US-20140360760-A1 US-20140360765-A1 US-20140252612-A1 US-20140104802-A1 US-20130228913-A1 US-20130180772-A1 US-20120043371-A1 US-20120032337-A1 US-20110304016-A1 US-20060228829-A1 US-20200373233-A1 US-20150357277-A1 US-20190333847-A1 US-20180350731-A1 US-20150245478-A1 US-20140159251-A1 US-20130098670-A1 US-20150357316-A1 US-20110214915-A1 US-20100314254-A1 US-20100308451-A1 US-20100208442-A1 US-20100147560-A1 US-20100147574-A1 US-20100139962-A1 US-20100132995-A1 US-20090145636-A1 US-20060012967-A1 US-20040212030-A1 US-6787918-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848